Citation Nr: 0015632	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1. Entitlement to service connection for a neck disorder.  

2. Entitlement to service connection for a left shoulder 
disorder.  

3. Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from October 1947 to 
October 1951.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
has been furnished, a substantive appeal (VA Form 9) received 
within 60 days of the issuance of the Statement of the Case 
(SOC) or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a June 1995 rating decision in 
which the RO denied the veteran's claim for service 
connection for a neck disorder and bilateral shoulder 
disorder.  The veteran filed an NOD in December 1995, and the 
RO issued an SOC in April 1996.  The veteran filed a 
substantive appeal in June 1996.  Supplemental statements of 
the case were issued in July and December 1996, as well as 
November 1997.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records do not reflect treatment for pain 
in the neck or shoulders.

3. There is no clinical evidence of a current right shoulder 
disability.  

4. The veteran's contention that he suffers from a right 
shoulder disorder is not supported by medical evidence 
that would render the claim for service connection for 
that disability plausible under the law.  

5. The first documented post-service medical finding of a 
neck disorder was in January 1987, more than 35 years 
following the veteran's separation from service.  

6. In September 1997, a statement from Donald Quinn, M.D., 
reflected that the veteran suffered from a neck disorder 
and left shoulder disorder, and that these were related to 
injuries reportedly suffered in service.  

7. The preponderance of the evidence is against the veteran's 
claim that his neck and left shoulder disorders were 
incurred during service.  


CONCLUSIONS OF LAW

1. The veteran's neck disorder was not incurred as a result 
of active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).  

2. The veteran's left shoulder disorder was not incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).  

3. The veteran has not submitted a well-grounded claim of 
service connection for a right shoulder disorder.  
38 U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect complaints or treatment for neck or shoulder pain.  
During a separation medical examination in September 1951, on 
clinical evaluation, no complaints or findings were reported 
with respect to the veteran's neck or shoulders.  

Thereafter, in July 1980, the veteran was medically examined 
for VA purposes.  No complaints were reported of neck or 
shoulder pain.  On clinical evaluation, the veteran's neck 
was noted to be limber.  In May 1987, the RO received VA 
Medical Center (VAMC) Mountain Home medical records, dated in 
January and February 1987.  In particular, a January 1987 
radiographic study of the veteran's cervical spine revealed 
degenerative changes with joint space narrowing and 
osteophyte formation at the C5-6 and C6-7 levels.  The 
study's impression was moderate cervical spondylosis changes.  
Additional medical records from the VAMC in Mountain Home, 
dated in June 1987 and March 1988; as well as medical records 
from Thomas Green, M.D., dated in September 1990 and March 
1991, noted the veteran's treatment for residuals of a 
shrapnel wounds of the right hand and leg.  

In May 1994, the veteran submitted a claim for service 
connection for neck and bilateral shoulder disabilities.  He 
noted that he had incurred these injuries in Korea, as a 
result of a truck accident in October 1950.  In addition to 
his claim, the veteran submitted a statement from an 
individual who reported that he had been with the veteran 
when the claimed accident occurred.  The individual noted 
that the veteran, along with a group of other soldiers, had 
been in a truck that was part of a convoy traveling in 
darkness toward Pyongyang, North Korea.  The truck went down 
an embankment and overturned, pinning some of the men 
underneath it.  The veteran was reportedly pinned across his 
neck and shoulders.  

In July 1994, the RO received medical records from the 
Mountain Home VAMC, dated from January 1994 to May 1994.  In 
particular, a January 1994 radiographic study of the 
veteran's cervical spine revealed cervical spondylosis plus 
probable degenerative joint disease.  A treatment record, 
dated in March 1994, noted the veteran's complaints of 
arthritic pain in his shoulders and neck.  The examiner's 
assessment was degenerative joint disease of the cervical 
spine.  

That same month, July 1994, the RO received a statement from 
the veteran, dated in May 1994, in which he reiterated the 
previously noted account regarding a truck accident in Korea.  
The veteran reported that, after being pulled from the truck, 
he and a few other men had been placed in another truck and 
continued on with the convoy.  He noted that he had been in 
pain following the accident, but had not received medical 
attention.  

In September 1994, the RO received medical records from 
Michael Spear, M.D., dated from April 1993 to July 1993.  In 
particular, these records reflected the veteran's treatment 
for colon polyps.  Also in September 1994, the RO received 
medical records from an unidentified physician, dated from 
January 1969 to October 1992.  A February 1992 treatment note 
reflected the veteran's complaints of neck pain.  In October 
1994, the RO received medical records from Thomas Green, 
M.D., dated from February 1984 to March 1994.  In particular, 
a radiographic study of the veteran's cervical spine, dated 
in February 1993, revealed degenerative changes at C5-6 and 
C6-7.  

In June 1995, the RO received an additional statement from an 
individual who had been with the veteran when an Army truck 
overturned in 1950 in Korea.  He reiterated previous reports 
that the veteran had been pinned across his neck and 
shoulders by the overturned vehicle.  He also indicated that 
the veteran, along with other soldiers, had been in pain 
following the accident, but that they were ordered to 
continue with the convoy so they could joint their unit.  In 
a rating action that same month, June 1995, the RO denied the 
veteran's claim.  In December 1995, the veteran filed an NOD 
in which he noted that, although it had been 45 years since 
his accident in Korea, he had always suffered from chronic 
pain in his neck and shoulders, and that this pain had grown 
more severe.  

In June 1996, the RO received VAMC Mountain Home medical 
records, many duplicative, dated from January 1994 to January 
1996.  These records noted the veteran's complaints of pain 
in his neck and shoulders, with X-ray findings of joint space 
narrowing and possible disc disease in his cervical spine.  

Subsequently, the RO received a statement from the veteran, 
dated in August 1996, in which he recounted his military 
service, and also his post-service employment history.  The 
veteran noted that, upon returning home from service, he had 
been unable to find work, and had attempted to re-enlist in 
the Army but had been rejected because of physical problems.  
He had subsequently worked a number of jobs while living in 
Detroit, MI, and later moved back to Virginia, where he 
worked as a purchaser for a coal company for 31 years, and 
later for an oil company.  He indicated that, as he became 
older, the pain in his neck and shoulders increased, and in 
1994 he retired.  

Also in August 1996, the RO received VAMC Mountain Home 
medical records, some duplicative, dated from January 1994 to 
August 1996.  In particular, these records noted the 
veteran's complaints and treatment for degenerative joint 
disease of the cervical spine.  

In September 1997, the RO received a statement from Dr. 
Quinn, dated that same month.  Dr. Quinn reported that the 
veteran had been under his care for a number of years, and 
that the veteran had sustained significant injuries following 
a truck accident in Korea in 1950.  On clinical evaluation, 
Dr. Quinn noted that the veteran's neck evidenced decreased 
flexion and motion.  The veteran's left shoulder was noted as 
evidencing crepitus to movement, while the right shoulder 
exhibited none.  The left shoulder was also noted to have a 
decreased range of motion.  No abnormal findings were 
reported with respect to the right shoulder.  Dr. Quinn 
opined that the veteran's current disorders were 
"emphatically and undeniably" caused by the truck accident 
in which he was involved in Korea in 1950.  

In July 1997, the veteran submitted additional evidence in 
support of his claim.  The RO received an excerpt from a book 
on the Korean War, which described the truck accident 
contended by the veteran to have occurred in 1950.  
Furthermore, the RO also received VAMC Mountain Home medical 
records, dated from August 1996 to June 1997.  These records 
noted the veteran's continued treatment for degenerative disc 
disease of the cervical spine.  

In August 1999, the Board received additional VAMC Mountain 
Home medical records, dated from May 1995 to June 1999.  
These records reflected the veteran's treatment for general 
arthritic complaints associated with his neck and shoulders, 
noted to be relieved with Tylenol.  

II.  Analysis

The present appeal arises from original claims for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals), which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  A veteran shall be granted 
service connection for arthritis, although it is not 
otherwise established as incurred in service, if the disease 
is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

With respect to a right shoulder disorder, the Board finds 
that the veteran has not submitted a well-grounded claim.  In 
reaching this conclusion, we note that the evidence does not 
reflect the veteran currently suffers from a right shoulder 
disability.  In this respect, private medical records, as 
well as those from the VAMC in Mountain Home, reflect the 
veteran's reports and complaints of arthritic-type pain in 
his shoulders.  However, none of these records noted a 
clinical diagnosis of arthritis of the right shoulder, nor 
has such finding been revealed through any X-ray study.  
Furthermore, Dr. Quinn, upon examining the veteran's right 
shoulder in September 1997, did not report any abnormal 
findings.  

The Board thus concludes, given the lack of any documented 
treatment in service for right shoulder pain or injury, and 
the lack of competent medical evidence of a current right 
shoulder disability, that the veteran has not satisfied the 
threshold requirement for a well-grounded claim; there has 
not been a showing of a medical diagnosis of a current 
disability, and, in the absence of that element, the nexus 
issue does not even arise.  As the Court has noted elsewhere, 
"in the absence of proof of a present disability, there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992).  The Board therefore concludes that the veteran 
has not met the initial burden of presenting evidence of a 
well-grounded claim for service connection for a right 
shoulder disorder, as imposed by 38 U.S.C.A. § 5107(a).  See, 
e.g., Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), 
in which the Court held that a diagnosis of pain, cannot, 
without connection to an underlying condition and a medical 
nexus to service, warrant service connection.  

The veteran has asserted that he suffers from a right 
shoulder disorder and that such a disorder is related to an 
injury in service.  While we do not doubt the sincerity of 
the veteran's contentions in this regard, our decision as to 
the existence of a disability and its medical causation must 
be based upon competent medical testimony or documentation.  
In a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran current suffers 
from a right shoulder disorder.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a right shoulder disorder must be denied.  See Epps v. Gober, 
supra.

With respect to the veteran's claims for a neck disorder and 
left shoulder disorder, on initial review, the Board finds 
that there is sufficient evidence to establish well-grounded 
claims in this case.  The veteran has submitted medical nexus 
evidence in the form of a statement from Dr. Quinn, who has 
opined that the veteran's currently suffers from a neck 
disorder and left shoulder disorder, and that they are the 
result of a truck accident in service.  However, the finding 
of a well-grounded claim is not dispositive of the issue.  
Once a claim is well grounded, the presumption that the 
opinion of a physician in favor of the veteran is entitled to 
full weight no longer applies, and the Board must determine 
the issue, in this instance, whether service connection is 
warranted for a neck disorder and left shoulder disorder, by 
weighing and balancing all the other evidence of record.  See 
Evans v. West, 12 Vet.App. 22, 30 (1998).  

Undertaking a merits analysis, we note that the veteran has 
reported that he was involved in a truck accident in Korea in 
1950, and that he was in pain following the accident, but was 
not afforded immediate medical treatment.  We are cognizant 
that the veteran's service medical records do not reflect 
treatment for neck or left shoulder pain at any time 
subsequent to the time of the accident, and that there were 
no complaints made of neck or left shoulder pain at 
separation from active service.

After service, the veteran underwent a VA medical examination 
in July 1980, and did not report of any pain associated with 
his neck or left shoulder.  In January 1987, some 36 years 
after the veteran separated from active service, an X-ray of 
his cervical spine revealed moderate spondylosis.  There is 
no medical evidence of record prior to this period 
documenting the veteran's complaints or treatment for neck or 
left shoulder pain, although the veteran has contended that 
he has suffered from such pain since the truck accident in 
1950.  In September 1997, Dr. Quinn, who reported that he had 
been treating the veteran for several years, opined that the 
veteran's neck and left shoulder pain were related to 
service.  

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Clearly, this matter involves a medical 
question, and the Board is not permitted to draw inferences 
as to medical causation or etiology without a solid 
foundation in the record.  See Colvin, supra.  The Court has 
also indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet.App. 185, 187 (1999).  
Therefore, we must discuss the medical evidence in the record 
which leads us to our decision in this case.  

The Board notes that, even without documentation, we have no 
reason to doubt the veteran's assertion that he was pinned 
underneath a truck following its fall down an embankment in 
Korea in 1950.  The overriding question at this time, 
however, is whether the veteran suffered a chronic, or 
permanent, disability of his neck or left shoulder as a 
result of that fall, and whether any claimed injury can be 
related to his current complaints of neck and left shoulder 
pain post service.  We have taken into consideration Dr. 
Quinn's conclusions as to the nature and etiology of the 
veteran's neck and left shoulder disorders.  We are cognizant 
that his medical conclusion was based upon the veteran's 
reported history, and there is no other medical opinion of 
record to support his conclusion.  Furthermore, Dr. Quinn's 
opinion as to the etiology of the veteran's neck and left 
shoulder disorders was given some 47 years after the accident 
reportedly occurred, and there is no other clinical data or 
other rationale to support his opinion. 

When we consider the evidence of record, including a lack of 
reported complaints or treatment for neck or left shoulder 
pain during service, and the first documented medical 
evidence of arthritic changes in the veteran's neck more than 
36 years following his separation from service, we conclude 
that Dr. Quinn's opinion, without any other supportive 
evidence, lacks probative value.  See LeShore v. Brown, 8 
Vet.App. 406, 409 (1995) (lay history does not become 
competent medical evidence merely because a medical 
professional records it).  See also Grover v. West, 12 
Vet.App. 109, 112 (1999) (post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent to establish etiology).  

Therefore, while sympathetic to the veteran, we find that the 
preponderance of the evidence is contrary to the claim that 
his current neck disorder and left shoulder disorder were 
incurred during service.  

In reaching our decision, the Board has considered the 
veteran's statements and the evidence of record, and as noted 
above, while a lay person is competent to describe symptoms, 
he or she is not competent to offer evidence which requires 
medical knowledge, such as a diagnosis or a determination of 
etiology.  See Voerth, Bostain, Routen, supra.

The Board has also considered 38 U.S.C.A. § 1154(b), given 
that it could be inferred, from the veteran's description of 
a night convoy in Korea, that the claimed truck accident 
occurred in a combat situation, and since the claims file 
shows that he is a service-connected disabled veteran who was 
awarded the Purple Heart.  See 38 C.F.R. § 3.304(d).  Section 
1154(b) provides that, in the case of any veteran who engaged 
in combat with the enemy in active service with the military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardship of such service, notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service incurrence 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.

However, we note that section 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to service.  See Kessel v. West, 13 Vet.App. 9, 
17 (1999), holding that section 1154(b) "does not constitute 
a substitute for evidence of current disability, causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service [emphasis in original]."  See also Beausoleil v. 
Brown, 8 Vet.App. 459, 464 (1996), in which the Court stated 
that, while section 1154(b) relaxes the evidentiary 
requirement as to the evidence needed to render a claim well 
grounded, there is essentially no relaxation as to the 
question of nexus to service, which requires competent 
medical evidence.  As noted above, even accepting the 
veteran's contention, which we have no reason to doubt, that 
he was involved in a truck accident, there is a lack of 
competent medical evidence relating his current neck and left 
shoulder disorders to service.  As such, section 1154(b) is 
not supportive of his claims.  

Therefore, in conclusion, upon a weighing of the totality of 
the evidentiary record, we find that, even though the veteran 
asserts continuity of symptomatology since service, the 
record preponderates against a conclusion that there is an 
etiological link between the continuous symptomatology and 
his current neck and left shoulder disorders.

Furthermore, we note that, while X-ray evidence has not 
established arthritic changes in either of the veteran's 
shoulders, it has been established to exist in his cervical 
spine (neck).  However, the evidence does not reflect that 
the arthritis of the veteran's cervical spine manifested 
itself to a 10 percent degree within one year following 
service.  As noted above, the first documented clinical 
finding of cervical spondylosis was in January 1987.  Thus, 
the veteran has failed to establish service connection for 
arthritis of the cervical spine on a presumptive basis.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for a neck disorder and a left shoulder disorder, as 
well as for a right shoulder disorder, regardless of the fact 
that he currently is not shown to be suffering from 
disabilities that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability, and that such disability "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.


ORDER

1. Entitlement to service connection for a neck disorder is 
denied.  

2. Entitlement to service connection for a left shoulder 
disorder is denied.  

3. Entitlement to service connection for a right shoulder 
disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

